                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JAMES MCCOY; et al.                                                   PLAINTIFFS

v.                                   No. 4:17-cv-00571-JM

FINANCIAL CREDIT SERVICES, INC.; et al.                                      DEFENDANTS

                                            ORDER

       On October 25, 2018, the Court ordered plaintiffs to provide proof of service of summons

and complaint within ten days from the entry of that Order. The plaintiffs have not complied.

This action is therefore dismissed without prejudice.

       IT IS SO ORDERED this 7th day of November, 2018.



                                                        ________________________________
                                                        JAMES M. MOODY, JR.
                                                        UNITED STATES DISTRICT JUDGE
